.   .




               OFFICE       OF   THE       ATTORNEY     GENERAL      OF    TEXAS
                                              AUSTIN




        Iionorablo
                 @orga II.Sheppard
        ComDtrollerof Iublla Acoounta

        Dear Sir:                               opinion x00.o-643




                  we are in reooipt
        quoatlng the opinion of the
        matter. We quote from your
                                                                   from Mr. A. 2.
                                                                   partmnt oer-



                                                                           an anawer-

                                                        you iron Mr. h. 'i.Lollers,



                                       ung Coun$f end Parker County,.~
                                       l   ver io ua
                                                   io r eo lo r ur
                                                                 lalaa
                                                                   a             un-
                            operty was purohaaod by the State
                            ldod by law In lueh oaaea.  The
                           thass oaaea~hevonot been paid.
            Haithar has the oam~lsaiondue me aa attorney~o
            raea.
                  *The    property     ia    now   lubjoet   to   reaalo    by
            the       aa tha two yoara haa elapsed from the
                  8tete
            date of tho orlginal male. Thla la tru8 In lome
            lnatanoea. T h e r e er a lomo othar oaaea in whi8h
            the two yosra 11111not sxplre until August Of 1945.
!Ionorabla
         CeOrp-3Ii..Ghepprd, T'aga2


          "1 am not now notine md will not sot in tha
     ospaolty for attorney for the 3tate in the handling
     of dallnqusat taxoa In either county. I would
     therefore appraoleta lf if you would advise ma am
     to the following quaatl0na:
          "1. Is the oourt ooata and oonulsslon due
     the attornay ln suoh oaaaa payable lmmedlatoly
     after orlglnal forsoloaura aale?
          “2.  Ii it is not    abls after the orlglnal
     roreoloaaresale then wIFn la it payable an6 If
     payable by whom should the papaat be PM&@.
          "3. Will I be sntltlad to oollsot the oom-
     ml8aIum in the svant of ~aaala made after tha six
     nontha period has axplred be&nine Janudry 1, 1945.
            *In other rorda   I would like to know whethrr
     or not in the     aventthese propertlea are ?OOold
     after the air month8 haa lx p lr aduring
                                         d    whloh I
     hava the tlmbof winding up all aults   and litlga-
     tlon, am I entitled to be pald.the oonmlaalon and
     if ao by whom la it to ba paid.
            " . . . ."

          Alao, ason& other ltaaa, you anoloaad a oopy oi
the uiforr aalingaent tar oontraot betwaan Young County arid
A. P. Zallera, whioh, due to it8 great lansth, wa ahall not
quote hare&.
            Seotion   9, Aztlolo 7%5b, V. A. C; S., in part,
provide8:
         "If the property be aold to any texing unit
    whioh la a arty to the judgPIat  undar d8Oree of
    ooivt In aa4d ault, tha title to said pro lrty
    ahallbe bid in and held by the taxing 011 1:
                                               t
    purohaalng lama for the uaa aad baaoflt of ltaoli
    and all other taxing unite rhloh are partlao to
    tha suit and whloh have been adjudged ln sold
ault to have tax lion8 againat suoh property, pro
reta and in proportion to the amount of the tax
11-a in favor of eaia raapootlre  taxing unit0 a0
eatabllahedby the judyant In aald suit, end ooata
and axpenaea ahall not be payable until sale by
auoh taxing unit so purohnalng same, and such
property ahnll net be aold by the taxing unit
purohaalneaaae for lsaa than ths adjudgad value
theraof   or
           the amount o? the judgpmnts againat
the propertyiF  rs9A suit, whlohater 18 lowar,
without the writtan oonaont of all tixinf,unlta
whloh In aald judgment hate been found to have
tsx llura a&not suah proparty;     aanl whan auoh
pr~pe.Hiyla aOld by the taxing rmlt parohaaln&
same, the proeamla thareof shall bo raoalvod
by it for aooount of Itaelf and all other aald
taxing units adjudged In *old suit to have a
tax llan dgalnat auoh proparty, and after
paying 411 ooata and lx p ena o aahall
                                  ,     be Qlatrl-
bated aauMg suoh taxing unlt8 pro rata aa In
proportl+ to the amount of tholr teu llsnn
a6aln8t aooh proparty ea latabllahed In said
judgracmb. . . .
       rFro~14ed that if lalo haa not baa aade by
 auoh purehaalng taxing unit before 81~ mantha
 after the redamptloa parlod provided in Ssotlm
 12 hereof haa expired, it alull thm*after,ba
 the alay Of tin 8hulfr P 05 wr1ttat roquut
 trawany taXI~unltwh0      L l obtalnad a JuAe-
moat in aalA milt, to ~11 mid       roperty at    .~
 pub110 outory to the hlghsrt bidBlr for oaah
‘at tb prl~olpal antrmo*~ oi the oaurthouao
 In the county uhwefn the land llaa, site?
&Iv- notidi     of 0010 In t&a annnsr now pra-
 aoribul ia aala of real act&a undar lXOOutiOih
           The ~Sharlffshall apy4 the prooaeda
Zm*o;loh    *ala, first, to tho payment Of all
ooata in *ala unit 4thaall   ooata ana expanasa
of sale and roaala aa all lttornW0       iaea and
rbaaonable expanaea taxed aa oqata by the Court
in aaId ault and shall alatrlbute tho balemoe
       l-lonorabls
                George H. Sheppard, Page 4


           maOzig thetarina units partiolpatlne in aald orlglnal
           judgment pro rata and in proportion to the amount of
           their tux lzlanaageinat a:lohproperty as aatabllahad
           in said ju4~ent.m
                 Artlnla 7332, V. A. C. 5.. ln pnrt, protldoar
                 ". . . .

                *In all oaaea  the orxlpanaatlonof la ldAttor-
           nay ahall be TWO ($2.00) iJollarafor the first
           traat~and Qa,a($1.00) Dollar ror ssoh aaaltlcml
           traot up to fmr (b,), but aaid fss in uo oaae ~$0
           exoaad Five (85.001 Dollar*. . . ."
                 Art1016 7333, V. A. C. S., provideor
                 'In aaah oaae auoh Sea8 ahell be taxed an
           aosta agalnat the land to be sold under judgmant
           for taxer, and paid out of the prooaado of aale
           of mama after the taxea, pcaalty and lntcaeat due
          :thsraon ara paid, and ln no oaes ahall tha State
           OF oounty be liable therafor.*
..:,             Artlola 7335, V. A. C. 5.. provides:
               w~haaavar tha o~laalonara oourt of sly aounty
          lftu  *dirty 4aya written notlo* to the aounty atto?-
          ney or diatrfot attorney to flla dalinqumt tax lulta
          aad hi0 fallurr to a0 00, .ahalldoem it naaea*ary 00
          apadicat,    raid oourt may oontraot   with any o    atent
          attorney to lnfc@oa or laaiat                    7
                                           in the lnfcuaaman     of
          the lolla8tIoaof 8ny delinquent      Stata aad county.
          tax00 for a u oeaitam tha tax**,       penal$y arrQin-
          tariat   actuaPly aollaotad, and arid oourt la torther’
          lathoriae&  to pay ?or an lhetraot    o? propaty   laaaaa-
          d OR an&mm and anrendaro6 from thr taxaa,        lntar8at
          and penalty Se bo oaUooted an luoh lmd8, but all
          mob pa      art   ahd ~expaaaaa ahall be ooatingont uparr
          the 00 J”aMion      of   auoh t8xa0,   ,pan8lty an4 latoraat.
          It ahall be the duty of the oounty attorney, or of
          ths dlatrlot attornsy, wbare thsra is no ooaty
          attorney, to aotlvdp aaaiat any person wlth whom
          suoh oontraot ia mda, by filing and pushlne to a
             epeedy     COnOhHJiOn   .%ll   8Uits   fOI   COll6OtiOn   Of   dS-
             lln?uont   taxsa, under any contrsot ~~6s (1s horain
             abwe   spcolfled; provided thst where any dlstrlot
             or oounty attornsy shall fall or reuse to rib
             an4 prosacute such aulta ln aood faith. he shall
             not be actltled to any rsaa tlzarcfrom,  but auoh
             fees shall nevarthelsaa ba aollectad sa a part
             of the ooats of scit findapplied on the ~aymsnt of
             the acnreneatlonnllo~~d tta mttorncy proseouting
             ths suit, end the attorney with whom *uch aontraat
             haa bean mad6 ia hereby full9 empowerad and author-
             ized to prooaed in suoh suits without the jolndar
             and aaalataace  or  aald county or dlstriot attorneys.*
                  In ~1s~ 0r the raoto aubdtted,     and mm        oarsrub
       ly ~onaidsrlngtha pertinent statutory      provialona end the
        tems  or the oontreat et&mltted, you are advle.ad that the
        ooak and oommlnalona refarrul tori11 not be payable until
        ths property is 8old by the taxing wit.      iih;ha&l auoh propety
        is aol4 in the matmar provided by law, the Shrift ahall then
       apply the prowada first to the paymsat of eapumea,           fwa,
       eta.* whloh hava been taxed am ooata, to ahloh various par-
        tlsa ma9 be entitled, and he shall dlatmibuta.thi balaaoo
,e-.   among fhs tarlag units pro rata and ln proportion to thalr
       tex liens againat sold proport9. Mth reforanoa to tha Stata
       and County aa taxing units, it ia our oplnla~ t&t          the pro-
       portfonatsamount.rem,alnlng     to the orsdlt of the'Stats and
       County after ooeta have been paid, should ba paid to the
       County Tax Assessor and Collaotor. Ehsn th6 d6lin:usnt
       tax atto?anay haa tllrd suit during the term ot the contrcot
       and aauuvaa a judgment oa srld ault in tha trial aourf
       within rtx month6 from the tarolaatloa data ot the contract,
       wa think that asld a tto r a a yha8 lstablfrhad his interoat in
       the prooesda of s&d ju@nant, and that at suoh tirr~as           the
       tsxlng unit aotually oollsots the mo~e9 on aald judgoant
       8sourtM by the efforts of sald attoraay, he 18 entitled         to
       ‘rsaeiw his psroeatnga (lO$) of the sons9 aotcally         oo~aotsd,
       less muoh amount, if any, that ma9 have been. appllad oa his
       oompsnaetlonln the form of fstn tarad aa aoat6, under the
       provfdons 0r Arti      7335. After the aoats hnvn barn paid
       end the County aaffStats*6 pro rata amount ot the money frorp
       the judgment ham been teorlted, auah amount of ootanla~lm
       ea ma9 be due ta the delinquent tax attornap ahoutd be paid
       to tmlb attorney by the County Tax Aaaaaaor and ColeOtW
       snd should be properly aaoountad to+ in the Tmi &mm~Or
       'endCollector'smonthly report.
,.   .




                 Yowe   very truly
          /?




         Jmdat